Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This office action is responsive to claims filed on 07/07/2022.
Claims 1, 4-10 and 13 are allowed in this office action.
Cancellation of claims 2-3 and 11-12 is acknowledged.

Allowable Subject Matter
Claims 1, 4-10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, An automatic insertion device for inserting goods into a mount equipped cylinder-shape shrink film package in which an inner diameter of a cylinder-shape shrink film is larger than an outer diameter of the goods, the automatic insertion device comprising; an insertion guide body including a head part whose outer diameter is smaller than the inner diameter of the cylinder-shape shrink film, and one or more air blowing port or air blowing groove configured to blow air in an outer direction from a surface of the insertion guide body; a mounting device configured to arrange (i) the insertion guide body, (ii) the mount equipped cylinder-shaped shrink film package and (iii) the goods in series in the order of (i), (ii) and (iii) along an inserting direction; a slider configured to slide the insertion guide body to the mount equipped cylinder-shape shrink film package where the insertion guide body is arranged facing a first opening of the mount equipped cylinder-shape shrink film package and the goods are arranged facing a second opening of the mount equipped cylinder-shape shrink film package in series; wherein the insertion guide body is configured to be inserted into the cylinder-shape shrink film while blowing air from a side surface of the head part for bulging the cylinder-shape shrink film on the mount equipped cylinder-shape shrink film package until facing the goods across the second opening, and wherein in an inserting operation, the insertion guide body is configured to pull and move the goods moved to into the mount equipped cylinder-shape shrink film package for inserting the goods into the mount equipped cylinder-shape shrink film package at a predetermined position.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731